DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 9/19/2022, has been entered and made of record. Claims 1-4,8,9, and 11-15 are pending in the application.

2.	Applicant’s amendment to claim 14 and cancellation of claims 5 and 17 have overcome the Examiner’s objection and the rejection under 35 U.S.C. 112(b).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 and Reid et al. have been considered but are moot due to the new grounds of rejections that follow.

Specification
The specification is objected to under 35 U.S.C. 132(a) because it contains new matter introduced in Applicant’s response. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. Specifically, (1) on p. 8, para. [0024], line 13, the marked-up substitute specification refers to element “114” as an “audio input/output connector.” The original specification fails to support that this connector outputs audio signals. This connector is connected to microphone “142” and microphone bridge “140.” It is unclear why the circuit board “108” or IP camera “104” would output audio to a microphone. (2) On p. 8, para. [0024], line 14, the marked-up substitute specification refers to element “116” as an “alarm input/output connector.” As illustrated in Fig. 1, this connector is connected to relay control “134” and light(s) “132.” The original specification fails to support the relay control “134” and light(s) “132” being associated with an alarm. (3) On p. 8, para. [0024], line 15, the marked-up substitute specification refers to element “118” as a “DC plug…to receive/supply power.” The original specification fails to support this connector as a DC plug that provides and/or receives power. (4) Finally, on p. 10, para. [0030], lines 3 and 4, the specification states that “[the IP camera] can receive a digital input signal…through the audio input/output connector 114 from the amplifier 138.” The specification fails to support the digital signal being transmitted through connector “114” and from the amplifier, and the Examiner submits that it is unclear why the amplifier would transmit a digital signal to the camera. 
Applicant is required to cancel the new matter in the reply to this Office Action.










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


I.	112(a): new matter
Claims 1-4,8,9, and 11-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981); see also MPEP §§ 2163.06 through 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus). The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.
Claims 1 and 12 both recites (1) “a bus configured to cause power and network access to flow from the NIC PoE input to the NIC PoE output to power the ethernet connection of the IP camera without being processed by a processing device;” (2) “a bus configured to cause power to flow from the NIC PoE input to the relay control, the light, the amplifier, and the speaker without being processed by a processing device;” and (3) “a bus configured to transfer video images from the camera to the network without being processed by a processing device.” The Examiner submits that the original specification fails to support each of these limitations. 
 Regarding the first two bus limitations, the specification states that a circuit “122” (i.e., the network interface controller) performs the process of breaking off power received via the NIC PoE input “126” to the IP camera and the various auxiliary components (i.e., speaker, light microphone) (see p. 6, para. [0023], last three lines). The specification contains no additional discussion as to what exactly occurs when power is broken out and, importantly, contains no disclosure of the absence of a processing device between the NIC PoE input and the IP camera and auxiliary components. Fig. 1 illustrates bus “128/130” with an unreferenced junction at which, presumably, power is routed to the IP camera and the auxiliary components. However, the mere illustration of a junction without more fails to support dispensing with the need for a processing device to break off power. Additionally, although an undeniably incomplete illustration of the network interface controller “122” in Fig. 1, the Examiner submits that the lack of specific connection between the NIC PoE input and output and the bus “128/130” supports the notion that other unidentified components could exist between the NIC PoE input and output and the bus; one of ordinary skill could assume that a component construable as a processing device exists at this point of “disconnection.” For instance, in Fig. 6A, Reid et al. illustrates a processing device, as Applicant notes, and a number of power-based components, like transformers and regulators, between a PoE power input and auxiliary components and a camera.
Regarding the third bus limitation, the Examiner submits that not only does the specification fail to support the absence of a processing device between the camera and the network but that a processing device most likely exists between the camera and the NIC PoE input. That is, a network interface controller has an understood nature in the art, and within that understanding, a processing device is necessary to transform outgoing data, like image data, to a form appropriate for networked communication (i.e., appending an IP address and subnet mask information). Applicant specifically mentions that a TCP/IP protocol is used to communicate with the server. Moreover, feeding raw data via a bus to an ethernet port will not result in the data being properly routed at a networked server. Indeed, the TCP/IP protocol processing could be performed in the IP camera. However, the specification fails to support this idea. Fig. 1 includes “TCP/IP PASSTHROUGH” written in the network interface controller box, but again, the specification fails to elaborate on the nature of this “passthrough.” Furthermore, Applicant specifically refers to element “122” as a network interface controller; one of ordinary skill in the art would assume that all network interface processing occurs at this element. 
In short, the Examiner submits that the specification and drawings simply fail to support the absence of a processing device in network interface controller at a point where it would either process or route incoming power or outgoing data. Claims 2-4,8,9,11, and 13-15 are rejected because they depend on either claim 1 or claim 12.
II.	112(b): general indefiniteness
Claims 1-4,8,9, and 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1 and 12 each recite “a bus configured to cause power and network access to flow.” The Examiner submits that “access” is an abstract notion and does not possess perceivable motion (i.e., flow). The specification fails to elaborate on what exactly is flowing access, and one or ordinary skill in the art would not understand what is meant by this phrase. Claims 2-4,8,9,11, and 13-15 are rejected as indefinite because they depend on either claim 1 or claim 12 and fail to remedy their indefiniteness.
III.	No prior art search performed and no prior art rejection to be made in this action 
Due to the nature of the new matter added to the claims and specification and the degree of indefiniteness of flowing network access, the Examiner cannot fashion a reasonable interpretation of the claim limitations such that a faithful search and any corresponding prior art rejections could be made. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
12/11/2022